                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA



MARK McKAY                                    :                  CIVIL ACTION
         Plaintiff,                           :
                                              :
              v.                              :
                                              :
TED KRIMMEL et al.                            :                  NO. 18-2112
         Defendants.                          :


                                         ORDER

       AND NOW, this 7th day of March, 2019, upon consideration of the Court’s June 4, 2018

Order placing this case in suspense (Doc. No. 7), Plaintiff Mark McKay’s “Motion for Rule 4”

(Doc. No. 20), the defendants’ responses (Doc. Nos. 23, 24, and 28), Defendant Ted Krimmel’s

Motion to Dismiss (Doc. No. 27), Mr. McKay’s Motion for Summary Judgment (Doc. No. 29),

the defendants’ responses in opposition (Doc. Nos. 30 and 32), Mr. McKay’s “Motion:

Opposition” (Doc. No. 31), Mr. McKay’s Response in Opposition to Chief Krimmel’s Motion to

Dismiss (Doc. No. 33), Mr. McKay’s “Motion to Object to Defendants Request for Dismissal of

a Jury Trial” (Doc. No. 46), Mr. McKay’s “Motion to Object to Defendants Request for Dismissal

of a Jury Trial” (Doc. No. 49), and Mr. McKay’s “Motion to Withdraw from Suspense, & to

Proceed Pro Se” (Doc. No 50), it is ORDERED as follows:

       1. Mr. McKay’s “Motion for Rule 4” (Doc. No. 20) is DENIED;

       2. Mr. McKay’s Motion for Summary Judgment (Doc. No. 29) is DENIED;

       3. Chief Krimmel’s Motion to Dismiss (Doc. No. 27) is GRANTED IN PART AND

          DENIED IN PART as set out in the accompanying Memorandum;




                                              1
4. Mr. McKay’s “Motion: Opposition” (Doc. No. 31), “Motion to Object to Defendants

   Request for Dismissal of a Jury Trial” (Doc. No. 46), and “Motion to Object to

   Defendants Request for Dismissal of a Jury Trial” (Doc. No. 49)—which are all

   construed as responses in opposition to Chief Krimmel’s Motion to Dismiss (Doc. No.

   27)—are DEEMED MOOT;

5. Mr. McKay’s “Motion to Withdraw from Suspense, & to Proceed Pro Se” (Doc. No

   50) is GRANTED;

6. The Clerk of the Court shall REMOVE this case from SUSPENSE STATUS;

7. The Clerk of the Court shall REMOVE this case from the Prisoner Civil Rights Panel;

   and

8. The defendants shall respond to Mr. McKay’s complaint by March 29, 2019.



                                           BY THE COURT:



                                           S/Gene E.K. Pratter
                                           GENE E.K. PRATTER
                                           UNITED STATES DISTRICT JUDGE




                                      2
